      Case 4:20-cv-00355-SWW Document 11 Filed 05/18/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

KENNETH RAY PITTS,
ADC #085939                                                            PLAINTIFF

V.                      CASE NO. 4:20-CV-355-SWW-BD

CLYDE DANIELS, et al.                                               DEFENDANTS

                                  JUDGMENT

     Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is hereby DISMISSED, WITHOUT

PREJUDICE.

     IT IS SO ORDERED this 18th day of May, 2020.

                                      /s/Susan Webber Wright
                                      UNITED STATES DISTRICT JUDGE
